ORDER
The Department of Education (DOE) having moved for clarification of the Court’s Order of March 18,2004;
And the DOE having sought guidance whether the Court intended “any necessary further adjustments on the completion of the appellate process” to be included in the calculation described in paragraph one, page four of the Court’s Order of March 18, 2004 before the twenty-five percent reserve is established, or whether any such necessary further adjustments are in addition to that reserve;
And the DOE also having sought guidance whether non-recurring costs “determined not to be necessary expenditures for 2003-2004 are an appropriate reduction to the recalculation of the preliminary maintenance budget figures [even though] they were part of the 2002-2003 approved budgets”;
And the Court having determined that no guidance is necessary in respect of non-recurring costs in view of the State’s representations that issues relating to non-recurring costs for the 2003-2004 school year have already been resolved by 1) unchallenged administrative action; 2) agreement during the administrative process; and 3) the completion of appellate review;
And the Court having considered the DOE’s motion and the letter response of plaintiffs;
And good cause appearing;
It is ORDERED that necessary further adjustments to a district budget required on the completion of the appellate process *114shall be available to that district in full and in addition to the twenty-five percent reserve established under paragraphs one and two, pages four and five of the Court’s Order of March 18, 2004.
Chief Justice PORITZ and Justices LaVECCHIA, ALBIN, and WALLACE, and Judge PRESSLER (t/a) join in the Court’s Order. Justices LONG, VERNIERO, and ZAZZALI did not participate.